UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52621 (Commission file number) Midas Medici Group Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 37-1532843 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 445 Park Avenue, 20th Floor New York, New York 10022 (Address of principal executive offices) (212) 792-0920 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x There were9,840,091shares of the issuer's common stock outstanding as of August 10, 2011. 1 MIDAS MEDICI GROUP HOLDINGS, INC. Index PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statement of Equity forthe six months ended June 30, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011and 2010 (Unaudited) 6 Notes toCondensedConsolidated Financial Statements(Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 2 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands except share amounts) June 30, December 31, ASSETS (unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $322 and $498, respectively Current portion of prepaid data center services costs Current deferred tax assets, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Prepaid data center services costs, net of current portion Totals $ $ LIABILITIES ANDEQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Current portion of deferred revenue Total current liabilities Long-term debt, net of current maturities 79 Deferred revenue, net of current portion Deferred tax liabilities Total liabilities Commitments and contingencies Equity: Equity of Midas Medici Group Holdings, Inc. and Subsidiaries: Preferred stock $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively - - Common stock $0.001 par value, 40,000,000 shares authorized,8,301,021 issued and7,876,021 outstanding at June 30, 2011 and 4,808,167 issued and outstanding as of December 31, 2010, respectively 8 5 Treasury stock, at cost, 425,000 shares at June 30, 2011 and no shares at December 31, 2010 - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity of Midas Medici Group Holdings, Inc. and Subsidiaries Non-controlling interest ) - Total equity Totals $ $ See accompanying notes to unaudited condensed consolidated financial statements 3 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (In thousands except, share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues Data center services and solutions $ IT infrastructure services IT infrastructure solutions Totals Operating expenses: Data center services and solutions IT infrastructure services IT infrastructure solutions Selling, general and administrative expenses Depreciation and amortization expense Impairment loss - Goodwill (Note 5) - Totals Loss from continuing operations ) Other income - - Interest expense, net ) Loss before income tax expense ) Income tax expense ) Loss from continuing operations ) Income from discontinued operations - - Income taxexpense - - Income from discontinued operations - - Net loss ) Less:Net loss attributable to non-controlling interest - Net loss attrinutable to Midas Medici Group Holdings, Inc. and Subsidiaries $ ) $ ) $ ) $ ) Loss per share: Continuing operations - basic and diluted $ ) $ ) $ ) $ ) Discontinued operations - basic and diluted - $ $
